Mr. Justice Waterman delivered the opinion of the Court. This was an action by a passenger to recover for lost baggage. The defendant introduced much evidence tending to show that, although the plaintiff’s trunk was found to be in a broken condition while in appellant’s possession, yet nothing " was lost therefrom during the time appellant had charge of the same. Upon this question of fact we are not disposed to disturb the finding of the jury, approved as it has been by the judge before whom the cause was tried. Appellant asked for four instructions, in each of which the jurors were to be told that unless they were “ able to determine and believe from all the evidence, and upon their oaths,” certain things, they should find for the defendant. It is sufficient in a jury trial that the jury believe from the evidence; such belief authorizes them to find as to disputed questions of fact. The jury do, for the purposes of the issue, determine questions of fact, but they do so under the instructions of the court, upon their belief from the evidence. Sor ought the jury to have been instructed, as requested by the defendant, that the burden of proof was upon the plaintiff to show that the Pennsylvania Company negligently caused the trunk to be broken. It was sufficient, in this regard, if the jury believed from the evidence that the ¡trunk was broken through the negligence of the defendant. The remarks of the plaintiff’s counsel, while irrelevant and unfair, were not so objectionable as to warrant a reversal of the judgment. The jury was fairly instructed, and the judgment of the Superior Court is affirmed.